900 F.2d 253Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Thomas Mario LOCHER, Plaintiff-Appellant,v.Dave WILLIAMS, Warden;  C.N. Lewis, Major;  R. Rowlette,Correctional Officer, Defendants-Appellees.
No. 89-6871.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 30, 1989.Decided:  April 2, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Robert G. Doumar, District Judge.  (C/A No. 89-436-N)
Thomas Mario Locher, appellant pro se.
E.D.Va.
AFFIRMED.
Before DONALD RUSSELL, PHILLIPS and WILKINS, Circuit Judges.
PER CURIAM:


1
Thomas Mario Locher appeals the district court's dismissal of this 42 U.S.C. Sec. 1983 action for failure to pay the assessed filing fee.  Finding that the district court properly complied with the procedures approved in Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982),* and did not abuse its discretion in dismissing the action without prejudice, we affirm.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Evans v. Croom, supra, allows the district court to impose a partial filing fee of 15% of deposits in the six months prior to filing.  The district court computed the fee based on 20% of deposits.  However, because either amount would have exceeded the $120 statutory filing fee, the discrepancy is not significant here